Citation Nr: 1640846	
Decision Date: 10/18/16    Archive Date: 11/08/16

DOCKET NO.  11-06 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Erin J. Carroll, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1960 to March 1962.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California. 

In March 2013, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing; a transcript of the hearing is of record.  In April 2014, the Board remanded the appeal to the agency of original jurisdiction (AOJ) for additional development, including an addendum opinion to the April 2010 VA examination; the claim has returned.

Subsequently, in a December 2015 rating decision, the RO granted service connection for bilateral hearing loss and awarded a noncompensible disability rating, effective October 27, 2015.  A 10 percent rating was recorded on the rating code sheet of December 16, 2015, and it is unclear whether the appropriate rating was assigned.  This matter is referred to the AOJ for appropriate action.  The rating assigned for this disability has not been appealed and is not before the Board at this time.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

In a December 2015 rating decision, prior to the promulgation of a decision by the Board, the RO granted service connection for bilateral hearing loss.



CONCLUSION OF LAW

As the December 2015 award of service connection represents a full grant of the benefits sought on appeal with respect to that claim, there remains no case or controversy with respect to the matter of entitlement to service connection for bilateral hearing loss affecting the provision of benefits by VA over which the Board may exercise jurisdiction. 38 U.S.C.A. §§ 511, 5107, 7104 (West 2014); 38 C.F.R. §§ 19.4, 19.5, 20.101 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  In a December 2015 rating decision, the AOJ granted service connection for bilateral hearing loss and assigned a noncompensible rating, effective October 27, 2015. The Veteran has not expressed disagreement with the assigned rating or effective date.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1977) (explaining that where a claim is granted during the pendency of an appeal, a second notice of disagreement must thereafter be timely filed to initiate appellate review concerning the assigned rating or effective date).  Under these circumstances, the Board finds that the December 2015 rating decision fully resolves the Veteran's appeal.  As such, the issue is no longer in appellate status, and there is no case or controversy presently before the Board. See Id. 

The Board notes that the Veteran has until December 27, 2016 to file a notice of disagreement with either the rating or the effective date assigned to this claim. 

Since, the December 2015 rating decision represents a full grant of the benefits sought with respect to the claim for service connection for bilateral hearing loss, this issue is dismissed


ORDER

The appeal as to the claim for service connection for bilateral hearing loss is dismissed.





____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


